Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered June 10, 2002, convicting him of robbery in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his adjudication as a persistent felony offender violated his right to a jury trial pursuant to Apprendi v New Jersey (530 US 466 [2000]) is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]; People v Hyatt, 2 AD3d 749 [2003]).
The defendant’s argument that the County Court did not comply with the procedural requirements of Penal Law § 70.10 and CPL 400.20 in adjudicating him a persistent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Hudson, 296 AD2d 510 [2002]; People v Elliot, 283 AD2d 183 [2001]; People v Banks, 265 AD2d 163 [1999]).
The defendant’s contention that the sentence imposed improperly penalized him for exercising his right to a trial is also unpreserved for review, since he did not set forth the issue on the record at the time of sentencing (see People v Best, 295 AD2d 441 [2002]). In any event, the contention is without merit. *766The record discloses no vindictiveness on the part of the County-Court in arriving at the sentence, and the fact that the sentence imposed after trial was greater than that offered during plea negotiations is irrelevant (see People v Best, supra; People v Robinson, 287 AD2d 582 [2001]). The sentence imposed was not otherwise excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Florio, J.P., Miller, Goldstein and Lunn, JJ., concur.